Citation Nr: 1119772	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-49 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left leg condition from hip to foot.


WITNESSES AT HEARING ON APPEAL

Veteran and her two daughters


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1976 to May 1982.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied reopening the claim of service connection for a left leg condition.

The Veteran was afforded a Videoconference Hearing before the undersigned Acting Veterans Law Judge in January 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The issue of service connection for a left leg condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a left leg condition was previously denied by an October 2001 rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the October 2001 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left leg condition and raises a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied the Veteran's claim of entitlement to service connection for a left leg condition is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2001).  

2.  Evidence received since the October 2001 rating decision is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for a left leg condition.  The RO originally denied the Veteran's claim of entitlement to service connection for a left leg condition in an October 2001 rating decision.  The Veteran did not appeal the decision and it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Veteran's claim of entitlement to service connection for a left leg condition was initially denied in an October 2001 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, a VA examination report, and private hospital records.  

Since October 2001, new evidence has been received, including VA outpatient treatment records, a VA examination report, private medical records, Social Security Disability records, and personal statements by the Veteran.  The Veteran also testified at a hearing before the Board. 

The Veteran's claim was previously denied as there was, among other things, no evidence of a current left leg disability.  The evidence submitted subsequent to the October 2001 decision is new in that it was not previously of record, and it is material in that it relates to the reason the Veteran's claim was previously denied.  

For example, a February 2008 x-ray report shows osteoarthritic changes in the Veteran's left foot and hip; a March 2008 x-ray report from the Garden Park Medical Center notes that the Veteran has degenerative changes in her left knee; and the report from the September 2009 VA examination contains a diagnosis of degenerative joint disease (DJD) of the left hip.  

The evidence received since the October 2001 decision clearly shows the presence of a current left leg disability, thereby providing evidence of an unestablished fact necessary to substantiate the claim by addressing the reason the Veteran's claim was previously denied.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

Thus, the evidence submitted since the final October 2001 decision raises a reasonable possibility of substantiating the claim, and the Veteran's claim for service connection for a left leg disability is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a left leg condition, is reopened.  To this extent and to this extent only, the appeal is granted.





REMAND

The Veteran's claim for service connection for a left leg disability was reopened above.  However, a review of the claims file reveals that additional evidence must be sought before a decision may be rendered.  Specifically, at her hearing before the Board, the Veteran identified several treatment records that do not appear to have been sought.

The Veteran applied to reopen her claim of service connection for a left leg condition in June 2007, contending that she has a current left leg disability as a result of a fall from a telephone poll during military service while working as a telephone installer.  

At her hearing before the Board in January 2011, the Veteran reported that she sought treatment for her left leg condition in the years following discharge from service.  The Veteran reported that she received treatment after discharge from Tripler Army Medical Center in Hawaii from separation in May1982 until she moved away from Hawaii in 1984.  

After leaving Hawaii, the Veteran stated that she began receiving treatment from the Keesler Air Force Base in Biloxi, Mississippi from 1985-1986.  

The Veteran reported that she then began receiving treatment on her left hip from Memorial Hospital in Gulfport from the late 1980's until the present time.  A number of treatment records from Memorial Hospital have been associated with the Veteran's claims file, but the earliest records date from approximately 2000. 

In light of the Veteran's statements, VA is on notice that VA and private medical records may exist that could be relevant to her claim for service connection for a left leg disability.  Accordingly, the Board finds that, on remand, efforts should be made to obtain any outstanding treatment records.  Additionally, the Veteran should be contacted to provide any additional treatment records in her possession and to authorize VA to obtain those records on her behalf.

The Veteran also indicated that she had begun receiving treatment from several private doctors, including a Dr. Dix.  As such, she should be requested to identify any private treatment she is currently receiving.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify any private treatment, and the dates of such treatment, that she has received since separating from service, to include Memorial Hospital.  The Veteran should also be requested to provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated her for a left leg disability.  Then request any identified records, including any records of treatment at Memorial Hospital prior to 2000.  All attempts to secure those records should be documented in the claims folder, and the Veteran should be notified of any unsuccessful efforts.

2.  Obtain any outstanding treatment records from treatment at Tripler Army Medical Center in Hawaii from 1982 to 1984 and Keesler Air Force Base in Biloxi, Mississippi from 1985 to 1986.  

3.  When the development requested has been completed, review the evidence and conduct any additional development which logically flows from it.

4.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


